Title: To George Washington from Colonel Daniel Brodhead, 24 April 1780
From: Brodhead, Daniel
To: Washington, George


          
            Dear General
            Fort Pitt [Pa.] April 24th 1780
          
          I am honored with your favors of the 4th of January & the 14th of March, that of the 4th January I did not receive untill the 18th instant.
          Returns of the Troops under my Command have been duly forwarded to the orderly Office agreeable to Genl Orders, except one or two Months in the Winter when the Mountain was impassible.
          As no reinforcement can be had from your Excellency, the intended expedition against Detroit must be laid aside untill a favourable turn of affairs takes place, unless you would recommend a junction of Colo. Clarks Troops with mine.
          I have called upon the different Counties on this side the Mountain for 825 Rank & file to be drafted from the Militia and intend to visit the Shawnese provided the Men are furnished but the unhappy dispute of Jurisdiction will, I fear, prevent my getting them, and as many Renegadoes from the different Indian Nations are Collected at the Shawnese Towns I do not incline to make an attempt with an inconsiderable number of Men, because a defeat would be attended with fatal Consequences to the Settlements.
          I am honored with a Line from the Honorable Board of War

informing me that an Officer of Colo. proctors Regt with some stores & Cannon were in readiness to be sent up as soon as the Roads would permit & the means of transportation can be procured.
          Mr Arthur Gordon is deserted from his Arrest and will probably avoid a new trial.
          With a view of saving Land Carriage Expences where water carriage was practicable I suffered only a few of the boats to be used, and greater care could scarcely have been taken than what I took to prevent their being lost or spoiled; but it was out of my power to watch every person. I have however the pleasure to assure you that not more than seven are past Fort Henry, which as I have given Orders to some of Colo. Clarks Officers will I trust be saved & sent back to this post.
          I was much inclined last fall to do myself the Honor of waiting upon your Excellency with a view of proposing some things which at that time I expected would have promoted the Service in this district in the course of this Campaign but I do not recollect that I expressed any desire to visit my Family. I am much oblidged to your Excellency for the indulgence but as Colo. Gibson is absent on a visit to his Family at Carlisle and the Indians are remarkably hostile, I must remain untill I see whether it will be in my power to prosecute an Expedition against the hostile Indians or not, and untill I have the honor of hearing from you again.
          The Lieutts of Monongalia County & Ohio, write that they are happy to hear of the intended Expedition against some of the Hostile Indians, and that they will exert themselves to furnish the Men required but they conceive that it will be difficult to effect it on acct of the disputed Territory.
          I take the liberty to inclose the Copy of a letter lately received from the Delaware Council at Coochocking No. 1. Likewise a Copy of the Revd Mr Zeisbergers Letter No. 2 & an extract from the Revd Mr Hackenwelders Letter No. 3. And will likewise inclose the Return of the Troops as nearly as possible to your wish but as Colo. Gibsons Regt my own & the Independent Corps were chiefly raised within the disputed territory it will be impossible to determine in which State they were raised untill the line is run.
          Fearing a scarcity of salt provisions for the out posts and the better to enable me to subsist a number of the Militia upon the proposed Expedition I have been oblidged to Reduce the ration of Meat one quarter, but I have allowed some Indian Meal in lieu thereof.
          Since the first of March, the Indians have killed & taken forty three Men Women & Children, in the Counties of Yoghagania, Monongalia & Ohio, including those killed and taken upon the River, and they have destroyed a number of Horses & Cattle in Tyger Valley.
          
          The Honorable Board of War mention the Expence of Expresses in such a manner as must prevent my employing any, but I will do myself the Honor to communicate to you, every material Occurrence by such private conveyances as may from time to time offer. I have the Honor to be with the most Sincere respect & esteem your Excellencies most Obedt Servt
          
            Daniel Brodhead
          
        